Motion for a stay granted on the conditions that the appeal be perfected for the October 5, 1965 Non-Enumerated Calendar of this court, and that, to secure the payment of monthly use and occupation, defendant file a bond in the sum of $150 within 10 days of service of a copy of the order entered herein with notice of entry and continue the $300 bond required by the terms of the interim stay, or, in the event that said $300 bond was not posted, defendant post a $450 bond within 10 days of service of a copy of the order entered herein with notice of entry, and otherwise the stay is denied, in which event an ex parte order may he entered on proper proof submitted by plaintiff that the conditions have not been performed. Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ.